 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   ROBERT E. CHRISTOFFERSON and                          CASE NO. 1:18-CV-1370 AWI SAB
     SANDRA W. CHRISTOFFERSON,
 9
                             Plaintiffs                    ORDER TO SHOW CAUSE
10
                      v.
11
     ALL PURE POOL SERVICE OF
12   CENTRAL CALIFORNIA, a California
     Corporation d/b/a America’s Swimming
13   Pool Co., et al.,
14                           Defendants
15

16

17          Plaintiffs filed this breach of contract action on October 4, 2018. On April 3, 2019, at
18 Plaintiffs’ request, the Clerk’s office made an entries of default against all Defendants. See Doc.

19 Nos. 18, 19, 22.

20          A review of the Complaint shows that Plaintiffs have alleged diversity jurisdiction. See
21 Complaint ¶ 1. Plaintiffs allege that they are “residents” of Florida. See id. at ¶¶ 1, 3. Plaintiffs

22 allege that the Defendants are “citizens” of California, as they all reside in California. See id. at ¶

23 1. The Complaint also alleges that Defendants Phil Zavala and Julie Zavala are residents of

24 Denver, Colorado. See id. at ¶ 7.

25          Federal courts may exercise “diversity jurisdiction” when the amount in controversy
26 exceeds $75,000 and the parties are “citizens of different States.” 28 U.S.C. § 1332(a); Rainero v.
27 Archon Corp., 844 F.3d 832, 839 (9th Cir. 2016). Diversity jurisdiction requires “complete

28 diversity,” meaning that the citizenship of each plaintiff is different from the citizenship of each
 1 defendant. Weeping Hollow Ave. Trust v. Spencer, 831 F.3d 1110, 1113 (9th Cir. 2016). A

 2 natural person’s citizenship is determined by her “domicile,” which is the person’s “permanent

 3 home, where she resides with the intention to remain or to which she intends to return.” Kanter v.

 4 Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). A person’s State of residence is not

 5 necessarily her State of citizenship. See id.; see also Scott v. Cricket Communs., LLC, 865 F.3d

 6 189, 195 (4th Cir. 2017). Because domicile, not residence, determines citizenship, allegations of

 7 residence are insufficient to establish citizenship or diversity jurisdiction. See Scott, 865 F.3d at

 8 195; Rainero, 844 F.3d at 839; Travaglio v. American Express Co., 735 F.3d 1266, 1268-69 (10th

 9 Cir. 2013); Kanter, 265 F.3d at 857-58. “The party seeking to invoke the district court’s diversity

10 jurisdiction always bears the burden of both pleading and proving diversity jurisdiction.” Rainero,

11 844 F.3d at 840 (quoting NewGen, LLC v. Safe Cit, LLC, 840 F.3d 606, 613-14 (9th Cir. 2016));

12 see Kanter, 265 F.3d at 857-58.

13            Here, the allegations in the Complaint fail to adequately allege citizenship. First, as
14 indicated above, Plaintiffs only allege that they are residents of Florida. Plaintiffs better than

15 anyone else know their own domicile and thus, citizenship. The Court can conceive of no reason

16 why Plaintiffs have failed to allege their citizenship. Alleging that they are residents of Florida is

17 insufficient.1 See Scott, 865 F.3d at 195; Rainero, 844 F.3d at 839; Travaglio, 735 F.3d at 1268-

18 69; Kanter, 265 F.3d at 857-58. Second, the citizenship of the natural Defendants is not

19 adequately alleged. The Complaint in relevant part reads: “. . . defendants who are citizens of a

20 different state, namely California, as all defendants are residents of the State of California . . . .”

21 Complaint ¶ 1. The problem is that the sentence is basing citizenship on residence. It may be that

22 the natural defendants are citizens of California, but that conclusion is reached only if California is

23 their domicile, not just their residence. See Kanter, 265 F.3d at 857-58. Basing citizenship only

24 on residence is insufficient. See Rainero, 844 F.3d at 839; Kanter, 265 F.3d at 857-58. Finally,

25 the Complaint alleges that Phil Zavala and Julie Zavala are residents of Denver, Colorado. See

26
     1
27    Plaintiffs do allege that they were interested in selling their California swimming pool servicing company and
     moving to Florida. See Complaint ¶ 8. However, moves can be temporary, and simply because Plaintiffs are in
28   Florida does not mean that they are domiciles/citizens of Florida. See Scott, 865 F.3d at 195; Kanter, 265 F.3d at 857-
     58. The fact remains that there are only allegations that address Plaintiffs’ residence, not their domicile or citizenship.

                                                                 2
 1 Complaint ¶ 7. The allegation that the Zavalas are residents of Denver is inconsistent with the

 2 allegation in the very first paragraph that all Defendants are residents of California. Again, the

 3 allegation of residence does not establish citizenship, see Rainero, 844 F.3d at 839; Kanter, 265

 4 F.3d at 857-58, but given the inconsistency, it is even unknown in which State the Zavalas actually

 5 reside.2

 6            Plaintiffs have failed to meet their burden to properly plead citizenship and thus, diversity
 7 jurisdiction. See Rainero, 844 F.3d at 840; NewGen, 840 F.3d at 613-14; Kanter, 265 F.3d at 857-

 8 58. As a result, it is appropriate for Plaintiffs to show cause in writing why this case should not be

 9 dismissed for lack of subject matter jurisdiction.

10

11                                                        ORDER
12            Accordingly, IT IS HEREBY ORDERED that:
13 1.         Within fourteen (14) days of service of this order, Plaintiffs are to show cause is writing
14            why this case should not be dismissed for lack of subject matter jurisdiction; and
15 2.         Failure of the Plaintiffs to timely show cause will result in the vacation of the Clerk’s
16            entries of default and the dismissal of this case for lack of subject matter jurisdiction
17            without further notice.
18
     IT IS SO ORDERED.
19

20 Dated: April 4, 2019
                                                        SENIOR DISTRICT JUDGE
21

22

23

24

25

26
27
     2
28    The Court notes that the Complaint alleges that the Zavalas are shareholders of the two defendant corporations. See
     Complaint ¶ 7. To the extent

                                                              3
